Citation Nr: 1034214	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma 
of the second digit of the right hand, claimed as secondary to 
the service-connected right index finger disability.  

2.  Entitlement to an increased evaluation for the residuals of a 
gunshot wound of the right index finger, currently rated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for the residuals of a 
gunshot wound of the left index finger, currently rated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for a gunshot wound 
scar of the right index finger, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for a gunshot wound 
scar of the left index finger, currently rated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for a gunshot wound 
scar of the right middle finger, currently rated as 10 percent 
disabling.

7.  Entitlement to a compensable evaluation for the residuals of 
a gunshot wound of the right middle finger.

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to the Veteran's service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from May 1948 to May 1949.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision from the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Oakland, California.  

It is noted that during the hearing before the BVA it was 
suggested to the Veteran that if he submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, with respect to the issue 
involving carcinoma of the finger, the Board would accept 
jurisdiction of that issue.  The record indicates that the 
Veteran submitted a VA Form 9 the same day that his hearing was 
held.  As such, the Board has accepted jurisdiction over this 
issue and it now appears on the front page of this action.  See 
Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The issue of entitlement to special monthly compensation based on 
the need for regular aid and attendance of another person or at 
the housebound rate has been raised by the record, but it has not 
been adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over this issue, and it is referred to the RO for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

After a preliminary review of the record, and as will be 
explained below, the Board is of the opinion that additional 
development is necessary prior to final appellate review.  In 
this regard, during the BVA hearing, the Veteran averred that 
since last being seen by VA medical personnel, his service-
connected disabilities of the hands had become more severe.  
Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  Where a claimant 
asserts that the disability in question has increased in severity 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).  The Board therefore finds that a comprehensive VA 
examination is necessary to address the current level of the 
Veteran's bilateral hand/finger disabilities.  

Also, the Veteran has asserted that the squamous cell carcinoma 
of the right hand that he has been treated therefor was caused by 
or the result of his service-connected right hand disabilities.  
He has argued that "but for" the service wounds to his right 
hand, he would not have developed squamous cell carcinoma.  He 
has thus asked that service connection be granted for this 
disorder.  

Upon reviewing the record, it is the determination of the Board 
that a VA examination must be accomplished in order to determine 
whether the Veteran's squamous cell carcinoma is secondary to his 
service-connected disabilities.  The Board believes that such an 
examination is necessary in accordance with the reasoning laid 
forward in the decisions made by the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), and Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Accordingly, the Board finds that 
additional action, i.e., the conduction of an examination, must 
be accomplished so that the VA meets the requirements of the 
Court.  

Because of the Board's above action, and since the Veteran's 
increased rating claims may impact his ability to obtain and 
maintain gainful employment, the Board finds that the TDIU issue 
is inextricably intertwined with actions that will occur as a 
result of this particular Board action.  Once the RO/AMC obtains 
additional information concerning the issues addressed in the 
remand portion of this action, then a determination should be 
made, based on the complete record, as to whether the Veteran's 
service-connected disabilities truly prevent him from obtaining 
and maintaining gainful employment.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his hands 
since January 2005 and to provide any 
releases necessary for the VA to secure 
private medical records of such treatment 
or evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran, to include all VA treatment 
records dated since October 24, 2007.  

2.  The Veteran should be afforded an 
examination of his hands to ascertain the 
severity and manifestations of his service-
connected disabilities and the degree of 
impairment these disabilities cause in his 
capacity for performing substantially 
gainful employment.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  

(a). The examiner is requested to 
review all pertinent records 
associated with the claims file, 
and following this review and 
examination, the examiner should 
consider and describe in detail all 
findings necessary to evaluate the 
disabilities under the criteria 
pertaining to scar, joint, and 
neurological disabilities.  

(b). The examiner is further 
requested to comment on the 
presence or absence of flare-ups of 
pain, weakness, excessive 
fatigability with use, 
incoordination, painful motion and 
pain with use for each joint, and 
attempt to offer an opinion as to 
whether these factors produce any 
additional limitation of motion, 
and, if possible, express the 
limitation in additional degrees of 
limitation of motion.  

(c).  Also, the examiner should 
further offer an opinion as to 
whether the Veteran's squamous cell 
carcinoma of the second digit of 
the right hand was caused by or is 
aggravated by the  service-
connected disability.  It would be 
helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than 
not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at 
least 50%), or "less likely than 
not" or "unlikely" (meaning that 
there is a less than 50% 
likelihood).

(d). Lastly, the examiner is 
requested to offer an opinion as to 
the degree of functional impairment 
the Veteran's service-connected had 
disabilities produce in his 
capacity for performing 
substantially gainful employment 
and whether such employment is 
possible given the severity of the 
service-connected disabilities.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that the 
aggravation occurred, to the extent that is 
possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the onset 
of aggravation (e.g., slight then, moderate 
now).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

7.  If it is determined that the Veteran 
should be awarded a TDIU, the Veteran 
should then be contacted and asked whether 
he wishes to continue or withdraw his 
appeal with respect to the remaining issues 
on appeal.  The RO/AMC is reminded that in 
making a determination as to whether a TDIU 
may be granted based on extraschedular 
considerations, that the RO/AMC must fully 
discuss why, or why not, it is sending the 
claim to the Director, VA Compensation and 
Pension.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


